         Case 1:19-cv-00794-LGF Document 16 Filed 02/05/21 Page 1 of 14




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________

NATHANIEL W.,
                                                                         DECISION
                                      Plaintiff,                           and
                                                                          ORDER
               v.
                                                                      19-CV-00794-LGF
                       1
ANDREW M. SAUL, Commissioner of                                          (consent)
Social Security,

                           Defendant.
_________________________________________


APPEARANCES:                  LAW OFFICES OF KENNETH R. HILLER
                              Attorneys for Plaintiff
                              KENNETH R. HILLER, and
                              KELLY LAGA-SCIANDRA, of Counsel
                              6000 Bailey Avenue
                              Suite 1A
                              Amherst, New York 14226

                              JAMES P. KENNEDY, JR.
                              UNITED STATES ATTORNEY
                              Attorney for Defendant
                              Federal Centre
                              138 Delaware Avenue
                              Buffalo, New York 14202, and

                              HEETANO SHAMSOONDAR
                              Special Assistant United States Attorney, of Counsel
                              Social Security Administration
                              Office of the General Counsel
                              26 Federal Plaza, Room 3904
                              New York, New York 10278




1
 Andrew M. Saul became the Commissioner of the Social Security Administration on June 17, 2019, and
pursuant to Rule 25(d) of the Federal Rules of Civil Procedure is automatically substituted as the
defendant in this suit with no further action required to continue the action.
            Case 1:19-cv-00794-LGF Document 16 Filed 02/05/21 Page 2 of 14




                                            JURISDICTION

          On October 14, 2020, this case was reassigned to the undersigned before whom

the parties consented pursuant to 28 U.S.C. § 636(c) to proceed in accordance with this

Court’s June 29, 2018 Standing Order. (Dkt. No. 15). The court has jurisdiction over

the matter pursuant to 42 U.S.C. § 405(g). The matter is presently before the court on

motions for judgment on the pleadings, filed on December 17, 2019, by Plaintiff (Dkt.

No. 7), and on May 15, 2020, by Defendant (Dkt. No. 13).


                                             BACKGROUND

          Plaintiff Nathaniel W. (“Plaintiff”), brings this action pursuant to the Social

Security Act (“the Act”), seeking review of the Commissioner of Social Security (“the

Commissioner” or “Defendant”) decision denying his application for Supplemental

Security Income (“SSI”) benefits under Title XVI of the Act (“disability benefits”).

Plaintiff, born on August 26, 1994 (R. 175), has a ninth grade education, lives alone,

and alleges that he became disabled on March 9, 2015, as a result of attention deficit

hyperactivity disorder (“ADHD”), anxiety with panic attacks, Asperger’s syndrome2 with

social and sensory issues, obsessive compulsive disorder (“OCD”) with number fixation,

oppositional defiant disorder (“ODD”), pervasive development disorder (“PDD”),

depression, and epilepsy with a history of seizures. (R. 179). Plaintiff’s disability

application was initially denied by Defendant on June 9, 2016 (R. 94), and pursuant to

Plaintiff’s request, a hearing was held before Administrative Law Judge Patricia French


2
    Asperger’s syndrome is a condition with higher functioning on the autistic spectrum.
                                                      2
         Case 1:19-cv-00794-LGF Document 16 Filed 02/05/21 Page 3 of 14




(“Judge French” or “the ALJ”) on June 6, 2018, where Plaintiff, represented by Laura

Henskee, Esq. (“Ms. Henskee”), appeared and testified. (R. 52-77). Vocational Expert

Howard Steinberg (“the VE”), also appeared and testified. (R. 77-84). On April 15,

2019, the Appeals Council denied review of Plaintiff's claim rendered the ALJ’s decision

the final decision of the Commissioner for judicial review. (R. 1-6). This action followed

on June 17, 2020, with Plaintiff alleging that the ALJ erred by failing to find him disabled.

(Dkt. No. 1).

        On December 17, 2019, Plaintiff filed a motion for judgment on the pleadings

(“Plaintiff’s motion”), accompanied by a memorandum of law (Dkt. No. 7-1) (“Plaintiff’s

Memorandum”). Defendant filed, on May 15, 2020, Defendant’s motion for judgment on

the pleadings (“Defendant’s motion”), accompanied by a memorandum of law (Dkt. No.

13-1) (“Defendant’s Memorandum”). On June 5, 2020, Plaintiff filed a reply to

Defendant’s memorandum (“Plaintiff's Reply”). (Dkt. No. 14). Oral argument was

deemed unnecessary.

                                           FACTS3

        On July 16, 2015, Joseph Fasanello, M.D. (“Dr. Fasanello”), completed a new

patient physical examination on Plaintiff, noted that Plaintiff was previously diagnosed

with ADHD, OCD, ODD and anxiety disorder, that Plaintiff reported a significant

increase in anxiety with panic attacks that required Plaintiff to seek treatment at the

emergency room on several occasions, for chest pain, shortness of breath and chest

tightness, and refused to prescribe medication to treat Plaintiff's ADHD because of


3
 Taken from the administrative record electronically filed by the Defendant on September 16, 2019. (Dkt.
No. 4).
                                                     3
        Case 1:19-cv-00794-LGF Document 16 Filed 02/05/21 Page 4 of 14




Plaintiff's uncontrolled anxiety. (R. 321-24). Dr. Fasanello continued to monitor

Plaintiff's anxiety on August 17, 2015 (R. 325-27), and January 7, 2016 (R. 328-30), and

referred Plaintiff to psychiatric treatment on April 14, 2016 (R. 331).

       On March 7, 2016, Erin Cornelius, Ph.D., (“Dr. Cornelius”), completed an intake

assessment on Plaintiff, noted that Plaintiff’s speech was pressured, Plaintiff's leg was

shaking throughout the evaluation, Plaintiff exhibited clear deficits in his social skills,

and reported recent panic attacks both at home and while visiting his brother’s house

that resulted in chest tightness, difficulty breathing, shaking and caused Plaintiff to black

out. (R. 316-18). On March 24, 2016, Dr. Cornelius noted that Plaintiff reported an

effort to spend time with a friend and go grocery shopping with his mother. (R. 316).

On April 11, 2016, Dr. Cornelius noted that Plaintiff continued his attempts to leave the

house on a daily basis and encouraged Plaintiff to engage in at least one social

interaction each day. (R. 315). On May 9, 2016, Dr. Cornelius noted that Plaintiff

reported checking into his therapy appointment for the first time without his mother’s

assistance. (R. 314).

       On May 20, 2016, Gregory Fabiano, Ph.D., (“Dr. Fabiano”), completed a

consultative psychiatric examination on Plaintiff and evaluated Plaintiff with intact

attention and concentration and recent and remote memory skills, average intellectual

functioning, fair insight, no limitations to following and understanding simple directions

and instructions, independently performing simple maintaining a regular schedule,

making appropriate decisions and relating adequately with others. Dr. Fabiano further

opined that Plaintiff had mild-to-moderate limitations to maintaining attention and

concentration and a moderate limitation to appropriately dealing with stress. (R. 342).
                                               4
        Case 1:19-cv-00794-LGF Document 16 Filed 02/05/21 Page 5 of 14




       On July 21, 2018, Christine Ransom, Ph.D., (“Dr. Ransom”), completed a post-

hearing adult intelligence examination on Plaintiff, evaluated Plaintiff with average

verbal functioning, and lower than average working memory, and opined that Plaintiff

had a mild episodic difficulties understanding, remembering and applying complex

directions and instructions, regulating emotions, controlling behavior and maintaining

well-being, and no difficulty understanding, remembering and applying simple directions

and instructions, using reasoning and judgment to make work-related decisions,

interacting appropriately with supervisors, co-workers and the public, sustaining

concentration to perform a task at a consistent pace, an ordinary routine, and regular

attendance at work, maintaining personal hygiene, and being aware of normal hazards

in the workplace. (R. 394-96).

                                   DISCUSSION

       A district court may set aside the Commissioner’s determination that a claimant is

not disabled if the factual findings are not supported by substantial evidence, or the

decision is based on legal error. See 42 U.S.C. 405(g); Green-Younger v. Barnhart,

335 F.3d 99, 105-06 (2d Cir. 2003). “Substantial evidence” means ‘such relevant

evidence as a reasonable mind might accept as adequate.’” Shaw v. Chater, 221 F.3d

126, 131 (2d Cir. 2000).

A.     Standard and Scope of Judicial Review

       The standard of review for courts reviewing administrative findings regarding

disability benefits, 42 U.S.C. §§ 401-34 and 1381-85, is whether the administrative law

judge's findings are supported by substantial evidence. Richardson v. Perales, 402

U.S. 389, 401 (1971). Substantial evidence requires enough evidence that a
                                             5
         Case 1:19-cv-00794-LGF Document 16 Filed 02/05/21 Page 6 of 14




reasonable person would "accept as adequate to support a conclusion." Consolidated

Edison Co. v. N.L.R.B., 305 U.S. 197, 229 (1938). When evaluating a claim, the

Commissioner must consider "objective medical facts, diagnoses or medical opinions

based on these facts, subjective evidence of pain or disability (testified to by the

claimant and others), and . . . educational background, age and work experience."

Dumas v. Schweiker, 712 F.2d 1545, 1550 (2d Cir. 1983) (quoting Miles v. Harris, 645

F.2d 122, 124 (2d Cir. 1981)). If the opinion of the treating physician is supported by

medically acceptable techniques and results from frequent examinations, and the

opinion supports the administrative record, the treating physician's opinion will be given

controlling weight. Schisler v. Sullivan, 3 F.3d 563, 567 (2d Cir. 1993); 20 C.F.R. §

404.1527(d); 20 C.F.R. § 416.927(d). The Commissioner's final determination will be

affirmed, absent legal error, if it is supported by substantial evidence. Dumas, 712 F.2d

at 1550; 42 U.S.C. §§ 405(g) and 1383(c)(3). "Congress has instructed . . . that the

factual findings of the Secretary,4 if supported by substantial evidence, shall be

conclusive." Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       The applicable regulations set forth a five-step analysis the Commissioner must

follow in determining eligibility for disability insurance benefits. 20 C.F.R. §§ 404.1520

and 416.920. See Bapp v. Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v.

Schweiker, 675 F.2d 464 (2d Cir. 1982). The first step is to determine whether the

applicant is engaged in substantial gainful activity during the period for which benefits




4
  Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.
                                                   6
         Case 1:19-cv-00794-LGF Document 16 Filed 02/05/21 Page 7 of 14




are claimed. 20 C.F.R. §§ 404.1520(b) and 416.920(b). If the claimant fails to meet the

criteria at either of the first two steps, the inquiry ceases and the claimant is not eligible

for disability benefits, but if the claimant meets the criteria for the third or fourth step, or

if the defendant fails to meet its burden at the fifth step, the inquiry ceases and the

claimant is eligible for disability benefits. Id. The next step is to determine whether the

applicant has a severe impairment which significantly limits the physical or mental ability

to do basic work activities as defined in the applicable regulations. 20 C.F.R. §§

404.1520(c) and 416.920(c). Absent an impairment, the applicant is not eligible for

disability benefits. Id. Third, if there is an impairment and the impairment, or an

equivalent, is listed in Appendix 1 of the regulations and meets the duration

requirement, the individual is deemed disabled, regardless of the applicant's age,

education or work experience, 20 C.F.R. §§ 404.1520(d) and 416.920(d), as, in such a

case, there is a presumption the applicant with such an impairment is unable to perform

substantial gainful activity.5 42 U.S.C. §§ 423(d)(1)(A) and 1382(c)(a)(3)(A); 20 C.F.R.

§§ 404.1520 and 416.920. See also Cosme v. Bowen, 1986 WL 12118, at * 2 (S.D.N.Y.

1986); Clemente v. Bowen, 646 F. Supp. 1265, 1270 (S.D.N.Y. 1986).

       However, as a fourth step, if the impairment or its equivalent is not listed in

Appendix 1, the Commissioner must then consider the applicant's "residual functional

capacity" and the demands of any past work. 20 C.F.R. §§ 404.1520(e), 416.920(e). If

the applicant can still perform work he or she has done in the past, the applicant will be

denied disability benefits. Id. Finally, if the applicant is unable to perform any past


5
 The applicant must meet the duration requirement which mandates that the impairment must last or be
expected to last for at least a twelve-month period. 20 C.F.R. §§ 404.1509 and 416.909.
                                                     7
        Case 1:19-cv-00794-LGF Document 16 Filed 02/05/21 Page 8 of 14




work, the Commissioner will consider the individual's "residual functional capacity," age,

education and past work experience in order to determine whether the applicant can

perform any alternative employment. 20 C.F.R. §§ 404.1520(f), 416.920(f). See also

Berry, 675 F.2d at 467 (where impairment(s) are not among those listed, claimant must

show that he is without "the residual functional capacity to perform [her] past work"). If

the Commissioner finds that the applicant cannot perform any other work, the applicant

is considered disabled and eligible for disability benefits. 20 C.F.R. §§ 404.1520(g),

416.920(g). The applicant bears the burden of proof as to the first four steps, while the

Commissioner bears the burden of proof on the final step relating to other employment.

Berry, 675 F.2d at 467.

       In reviewing the administrative finding, the court must follow the five-step

analysis and 20 C.F.R. § 416.935(a) (“§ 416.935(a)”), to determine if there was

substantial evidence on which the Commissioner based the decision. 20 C.F.R. §

416.935(a); Richardson, 402 U.S. at 410.

       In this case, the ALJ determined that Plaintiff has the severe impairments of

anxiety, OCD, unspecified anxiety disorder, ADHD, panic disorder, unspecified

depression disorder, that Plaintiff's Asperger’s syndrome, ODD and PDD are not

severe, Plaintiff's impairments do not meet or medically equal a listed impairment, and

that Plaintiff has the residual functional capacity to perform a full range of work at all

exertional levels with limitations to simple, routine, repetitive tasks, visual or oral work

instructions, no interaction with the general public, occasional interaction with

supervisors and co-workers, and the ability to be off-task up to ten percent of each

workday in addition to regularly scheduled breaks. (R. 18-21). The ALJ further
                                               8
        Case 1:19-cv-00794-LGF Document 16 Filed 02/05/21 Page 9 of 14




determined that Plaintiff has no past relevant work and that jobs exist that a person of

Plaintiff's age, educational background and residual functional capacity would be

capable of performing include the occupations of kitchen helper, packer, and hotel

cleaner. (R. 24-25).

B. Residual functional capacity

       Once an ALJ finds a disability claimant does not have a severe medically

determinable physical or mental impairment, 20 C.F.R. § § 404.1520(a)(4)(ii), that

significantly limits the claimant’s physical and mental ability to do work activities, Berry,

675 F.2d at 467, and the claimant is not able, based solely on medical evidence, to

meet the criteria established for an impairment listed under Appendix 1, the burden

shifts to the Commissioner to show that despite the claimant’s severe impairment, the

claimant has the residual functional capacity to perform alternative work, 20 C.F.R.

§ 404.1520(a)(4)(iv) and prove that substantial gainful work exists that the claimant is

able to perform in light of the claimant’s physical capabilities, age, education,

experience, and training. Parker v. Harris, 626 F.2d 225, 231 (2d Cir. 1980). To make

such a determination, the Commissioner must first show that the applicant's impairment

or impairments are such that they nevertheless permit certain basic work activities

essential for other employment opportunities. Decker v. Harris, 647 F.2d 291, 294 (2d

Cir. 1981). Specifically, the Commissioner must demonstrate by substantial evidence

the applicant's "residual functional capacity" with regard to the applicant's strength and

"exertional capabilities." Id.   An individual's exertional capability refers to the

performance of "sedentary," "light," "medium," "heavy," and "very heavy" work. Decker,

647 F.2d at 294. In addition, the Commissioner must establish that the claimant's skills
                                               9
        Case 1:19-cv-00794-LGF Document 16 Filed 02/05/21 Page 10 of 14




are transferrable to the new employment if the claimant was employed in a "semi-

skilled" or "skilled" job. Id. at 294. This element is particularly important in determining

the second prong of the test, whether suitable employment exists in the national

economy. Id. at 296. The Second Circuit requires that “all complaints . . . must be

considered together in determining . . . work capacity.” DeLeon v. Secretary of Health

and Human Services, 734 F.2d 930, 937 (2d Cir. 1984).

       Plaintiff alleges that the ALJ’s residual functional capacity assessment of Plaintiff

is erroneous as the ALJ while affording significant weight to findings set forth in Dr.

Fabiano’s consultative examination (R. 23), failed to consider the portion of Dr.

Fabiano’s opinion regarding Plaintiff’s mild-to-moderate limitation to maintaining

attention and concentration and moderate limitation to Plaintiff's ability to deal with

stress. Plaintiff's Memorandum at 11-17. Defendant maintains that the ALJ provided

sufficient reasons for affording significant weight Dr. Fabiano’s findings, and that the

non-exertional limitations included in Plaintiff's residual functional capacity assessment

of Plaintiff adequately account for Plaintiff's mild-to moderate ability to maintaining

attention and concentration and moderate limitation to deal with stress in the workplace.

Defendant’s Memorandum at 17-22. Defendant’s motion is without merit.

       In this case, the ALJ afforded significant weight Dr. Fabiano’s consultative

opinion (R. 340-42), determining Dr. Fabiano’s opinion was consistent with Dr.

Fabiano’s examination, the record as a whole and findings in Dr. Ransom’s post-

hearing intelligence examination. (R. 23-24).

       Social Security Rule (“SSR”) 85-15 (“SSR 85-15”), Titles II and XVI: Capability to

do Other Work – The Medical-Vocational Rules as a Framework for Evaluating Solely
                                             10
        Case 1:19-cv-00794-LGF Document 16 Filed 02/05/21 Page 11 of 14




Non-Exertional Impairments, 1985 WL 56857, at *5-6 (S.S.A. Jan. 1, 1985), emphasizes

the ALJ’s responsibility to carefully evaluate a claimant’s ability to deal with stress in the

workplace, and determine whether a mentally impaired individual has the ability to adapt

to the stress-related demands of work. See SSR 85-15. “When determining whether

mentally impaired individuals will be able to adapt to the stress-related demands of the

workplace, the ALJ is required to make a thorough, individualized RFC evaluation,

focusing on the individual’s ability to ‘understand, carry out, and remember simple

instructions; to respond appropriately to supervision, coworkers, and usual work

situations; and to deal with changes in a routine work setting.’” Reyes v. Colvin, 2016

WL 56267, at *5 (W.D.N.Y. Jan. 5, 2016) (quoting SSR 85-15 at *4).

       Because stress is highly individualized, mentally impaired individuals may have

difficulty meeting the requirements of even so-called low-stress jobs, and the ALJ must

therefore make specific findings about the nature of a claimant’s stress, the

circumstances that trigger it, and those factors that affect his or her ability to work.

Collins v. Colvin, 2016 WL 5529424, at *3 (W.D.N.Y. Sept. 30, 2016) (internal citations

omitted). ALJs are thus required to specifically analyze and inquire into a claimant’s

ability to manage stress, id. at 8, and a failure to explain or account for stress limitations

in a claimant’s residual functional capacity assessment, particularly when opined by an

acceptable medical source given great weight, is an error that requires remand to

comply with this requirement. See Cooley v. Berryhill, 2017 WL 3236446, at *12

(W.D.N.Y. July 31, 2017); see also Booker v. Colvin, 2015 WL 4603958, at *3

(W.D.N.Y. July 30, 2015) (“Given the evidence outlined . . . and the considerations

articulated in SSR 85-15, this Court finds that the ALJ’s failure to explain the ‘low-stress’
                                              11
        Case 1:19-cv-00794-LGF Document 16 Filed 02/05/21 Page 12 of 14




limitations in the [mental residual functional capacity assessment] is an error that

requires remand.’”) (bracketed material added). “Although a particular job may appear

to involve little stress, it may, in fact, be stressful and beyond the capabilities of an

individual with particular mental impairments.” Welch v. Chater, 923 F. Supp. 17, 21

(W.D.N.Y. 1996). “ALJ[s] [are therefore] required to specifically inquire into and analyze

a claimant’s ability to manage stress.” Collins, 2016 WL 5529424, at *3. Notably, in

some instances, a residual functional capacity assessment that limits a claimant to

occasional interaction with co-workers and the public, and the performance of simple,

routine tasks, may sufficiently account for a claimant’s stress limitations. See Ridosh v.

Berryhill, 2018 WL 6171713, at *4 (W.D.N.Y. Nov. 26, 2018); see also Moxham v.

Commissioner of Social Security, 2018 WL 1175210, at *10 (N.D.N.Y. Mar. 5, 2018)

(RFC limiting plaintiff to simple tasks and instructions, decisions on simple work-related

matters, and frequent interaction with others adequately accounts for plaintiff’s stress-

related limitations). In this case, however, the ALJ’s residual functional capacity

assessment limiting Plaintiff to simple, independent, routine, repetitive tasks, with no

interaction with the public, occasional interaction with supervisors and co-workers, and

the ability to be off-task up to ten percent of each day, does not sufficiently account for

Dr. Fabiano’s findings that Plaintiff has a mild-to-moderate limitation to maintaining

attention and concentration and moderate limitation to appropriately dealing with stress.

(R. 341).

       Significantly, the Plaintiff in this case testified that his ability to concentrate was

“hardly there,” he had difficulty concentrating on everything in daily life, was unable to

complete daily chores because of his poor concentration (R. 69), that the stress
                                               12
        Case 1:19-cv-00794-LGF Document 16 Filed 02/05/21 Page 13 of 14




associated with going to the grocery store caused him to completely shut down and

required him to return to his mother’s car, he was unable to go anywhere by himself,

and had not attended a family gathering in more than three years because it was too

stressful. (R. 69-72). The severity of Plaintiff's limited capacity to cope with stress is

further highlighted by the fact that Dr. Fasanello refused to prescribe medication to treat

Plaintiff's ADHD because Plaintiff's anxiety was uncontrolled, (R. 321-24), a fact not

disputed by Defendant. On April 11, 2106, Dr. Cornelius encouraged Plaintiff to leave

his house and engage in one social interaction on a daily basis (R. 315), and on May 9,

2016, noted Plaintiff’s progress checking into his therapy appointment for the first time

without his mother’s assistance. (R. 314). Moreover, the ALJ did not challenge the

extent of Plaintiff's description of the extent of his chronic stress as exaggerated. (R.

22). The foregoing evidence supports Dr. Fabiano’s opinion that Plaintiff has a mild-to-

moderate limitation to maintaining attention and concentration and moderate limitation

to dealing with stress, limitations that require specific consideration by the ALJ in

Plaintiff's residual functional capacity and the ALJ’s discussion of Plaintiff's ability to

work. See Cooley, 2017 WL 3236446, at *11 (remand required where residual

functional capacity limiting plaintiff to simple, routine, repetitive tasks, no interaction with

the public, occasional interaction with supervisors and co-workers neither addresses or

accounts for plaintiff’s stress limitations afforded great weight by the ALJ). The ALJ’s

residual functional capacity analysis that fails to include any limitations as articulated in

Dr. Fabiano’s opinion resulting from Plaintiff's impaired ability to maintain attention and

concentration and deal with stress, is thus without support of substantial evidence and

requires remand. Id.
                                               13
        Case 1:19-cv-00794-LGF Document 16 Filed 02/05/21 Page 14 of 14




       Upon remand, the ALJ should include a detailed discussion regarding Plaintiff's

limitations to maintaining attention and concentration and ability to manage stress in the

ALJ’s residual functional capacity assessment of Plaintiff and, if required, elicit

additional testimony from a vocational expert regarding suitable work available for

Plaintiff that includes Plaintiff's revised residual functional capacity.



                                     CONCLUSION



       Based on the foregoing, Plaintiff's motion (Dkt. No. 7) is GRANTED; Defendant’s

motion (Dkt. No. 13) is DENIED, and the matter is REMANDED for further proceedings

consistent with this Decision and Order.

SO ORDERED.

                                                  /s/ Leslie G. Foschio
                                            ________________________________

                                                    LESLIE G. FOSCHIO
                                            UNITED STATES MAGISTRATE JUDGE

DATED:        February 5, 2021
              Buffalo, New York




                                               14
